Citation Nr: 0733054	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance and/or housebound criteria, for purposes of 
accrued benefits.  

2.  Entitlement to increased nonservice-connected death 
pension benefits on the basis aid and attendance and/or 
housebound criteria.  


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran, who served on active duty from November 1942 to 
January 1946, died on March [redacted], 2002.  The appellant in this 
matter is the veteran's surviving spouse.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 2006, at which time the issues 
identified on the title page were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of this remand was to facilitate 
the completion of additional procedural and evidentiary 
development of the claims in question.  Following the 
completion of the requested actions, the case has been 
returned to the Board for further review.  

Notice is taken that the appellant was afforded a 
videoconference hearing before the Board in January 2006; 
however, the hearing was conducted by a Veterans Law Judge 
that is no longer employed by the Board.  The appellant was 
informed of this development through the Board's letter of 
September 2007, wherein she was advised of her right to 
appear at another Board hearing.  In her response, received 
by the Board later in September 2007, the appellant indicated 
that she did not wish to exercise her right to an additional 
hearing.  

The issue of the appellant's entitlement to increased 
nonservice-connected death pension benefits on the basis aid 
and attendance and/or housebound criteria is addressed in the 
REMAND portion of this document and such REMAND is to the RO 
via the AMC.  VA will advise the appellant if additional 
action is required on her part.  




FINDINGS OF FACT

1.  The veteran's death occurred in March 2002 due to 
nonservice-connected disability.  

2.  During the veteran's lifetime, service connection was not 
established for any disability; following his death, 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), effective from August 4, 1998, for purposes 
of accrued benefits, was established and accrued benefits 
were paid to the appellant on that basis for the two-year 
period beginning on March 1, 2000.

3.  An informal claim for special monthly compensation (SMC) 
was raised prior to the veteran's death, but not adjudicated.  

4.  During the two-year period prior to his death, the 
veteran was not blind or so nearly blind as to have a 
corrected visual acuity of 5/200 or less, in both eyes, or to 
have concentric contraction of the visual field to five 
degrees or less, and he was not a resident of a nursing home.  

5.  During the same two-year period, the veteran was shown to 
be incapacitated, with such incapacity being reasonably 
attributable to his PTSD; he required the care and assistance 
of others for carrying out the activities of daily living and 
to protect him from the hazards or dangers incident to his 
daily environment during the period of time at issue.  


CONCLUSION OF LAW

The criteria for entitlement to SMC for the period from March 
1, 2000, to March 1, 2002, based on the veteran's need for 
regular aid and attendance of another person, for purposes of 
accrued benefits, have been met.  38 U.S.C.A. §§ 1114, 1502, 
5107, 5121 (West 2002); 38 C.F.R. § 3.1000 (2006); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  Such have been the subject 
of holdings of various Federal courts.  As the disposition 
herein reached is wholly favorable to the appellant to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated at 
this time.  For the same reason, the question of whether the 
RO fully complied with the terms of Board's prior remand 
regarding the SMC issue need not be addressed herein.  

Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits for a period of not more 
than two years to which he was entitled at the time of his 
death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121, as in effect prior to December 16, 
2003; 38 C.F.R. § 3.1000, as in effect prior to January 29, 
2007.  See 71 Fed. Reg. 78369 (2006).   

For informational purposes only, the Board notes that 
Congress in late 2003 amended 38 U.S.C.A. § 5121 to repeal 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This change applies only to deaths occurring on or 
after the date of enactment, December 16, 2003.  Because the 
veteran in this instance died before the date of enactment, 
this change in the law does not apply in this case.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. 
§ 5121(a); 38 C.F.R. § 3.1000, as amended from January 29, 
2007, 71 Fed. Reg. 78369 (2006).  See also Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004); Bonny v. Principi, 16 Vet. 
App. 504 (2002).  Here, there has been no prior finding by VA 
as to the veteran's entitlement to SMC, and, as such, this is 
not an instance where there were benefits awarded but unpaid.  

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  The Board is obligated 
to "seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the VA's Schedule 
for Rating Disabilities.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b).  The requirement of 
being permanently housebound will be considered to have been 
met when the person is substantially confined to his or her 
house or immediate premises due to a disability that is 
reasonably certain will remain throughout such person's 
lifetime.  38 U.S.C.A. § 1502(c).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The person will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of the 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of the claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The record reflects that the veteran died in March 2002, at 
the age of 79 years.  The certificate of death indicates that 
the cause of his death was a left temporal oligoastrocytoma.  
During the veteran's lifetime, service connection was not 
established for any disability, although the RO by rating 
action in December 2002 granted entitlement to service 
connection for PTSD, for purposes of accrued benefits, 
effective as of August 4, 1998, and assigned a 100 percent 
schedular evaluation thereof as of that date.

This case turns on whether a claim for SMC was pending at the 
time of the veteran's death and whether the evidence on file 
at the time of his death demonstrated that the criteria for 
aid and attendance, or, alternatively, housebound status, 
were met.  Both of these questions are answered by the Board 
in the affirmative.  

Service connection has been established for PTSD for accrued 
purposes, rated as 100 disabling, effective from August 1998, 
and it was on a VA psychiatric examination in October 1998 
that the veteran was found to be incompetent for VA purposes 
on the basis of his PTSD.  He was seen further by VA in the 
first half of 2001 for increasing PTSD symptoms, including 
poor orientation to date, time, and place, as well as mental 
confusion, disorganized thoughts, delusions, hallucinations, 
paranoia, and memory impairment.  Psychiatric evaluation in 
June 2001 disclosed a cognitive decline consistent with 
dementia, in addition to complaints of PTSD symptoms, such as 
nightmares and hallucinations, with assignment of an overall 
score of 30 on the Global Assessment of Functioning Scale 
(GAF).  A GAF score of 21 to 30 is defined as behavior 
considerably influenced by delusion or hallucinations or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or there is inability to function in 
almost all areas (e.g., stays in bed all day; no job, home or 
friends).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  Continued auditory and visual 
hallucinations, as well as paranoia, were noted when seen in 
July 2001, when it was set forth by the examiner that there 
had been a significant loss of cognitive function with 
disorientation as to time and place.  

The appellant filed her claim in April 2002, the month 
following the veteran's death, within the time period 
required for accrued benefits, given that a claim for death 
pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.152, 3.1000(c) (2007).  The notations set forth 
in the report of the VA medical examination of October 1998, 
coupled with the entries contained in VA medical records 
during 2001 as to the veteran's cognitive decline, are such 
as to reasonably raise a claim for SMC based on the need for 
the aid and attendance of another person.  Medical data 
likewise confirm the existence of completely disabling PTSD 
and concomitant dementia, which cannot reasonably be 
dissociated from the service-connected PTSD, the combination 
of which are found to have resulted in a need for the aid and 
assistance of others on a continuous basis.  The VA progress 
notes compiled during 2001 do not identify any diminution in 
the veteran's PTSD symptoms, but an exacerbation of cognitive 
impairment attributed variously to dementia, Alzheimer's 
disease, and ultimately to the brain tumor initially 
diagnosed in December 2001 and ultimately leading to the 
veteran's death.  It is pertinent to note that, in Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court of Appeals for 
Veterans Claims held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
from any other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  As such, unless a 
VA examiner, based on his or her review of the record, 
concludes that some of the psychiatric impairment is 
unrelated to his service- connected PTSD, those symptoms that 
cannot be distinguished from his service-connected disorder 
must be considered in the evaluation of this disability.  Id. 
at 182.  With resolution of all reasonable doubt in the 
appellant's favor, it is held that she is entitled to SMC on 
the basis of aid and attendance criteria, for accrued 
purposes, with benefits being payable to her from March 1, 
2000, to March 1, 2002.  Inasmuch as there is a basis for 
entitlement to SMC due to the need for the aid and attendance 
of another person, there is no need to address the question 
of entitlement to SMC on the basis of housebound criteria.  





ORDER

Entitlement to SMC, based on the need for aid and attendance, 
for accrued benefits purposes, is granted, subject to those 
provisions governing the payment of monetary benefits.  


REMAND

Further medical input is deemed to be in order to clarify 
whether the appellant is blind in one or both eyes.  Received 
by the RO in May 2006 was a statement from a person who 
appears to be the appellant's attending physician, although 
the RO questions whether such person is a physician, to the 
effect that the appellant is blind.  Such individual, 
however, failed to note the extent of the appellant's 
blindness or the corrected visual acuity for either of her 
eyes.  As well, the presence or absence of blindness or any 
measure of visual acuity was not noted on a VA medical 
examination performed in March 2007.  At that time, there was 
a complaint set forth by the appellant of "low vision" and 
a diagnosis thereof entered by the examiner, without any 
relevant findings.  On that basis, remand to the RO via the 
AMC is required.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Following the receipt of 
authorization from the appellant, contact 
should be made with [redacted] or [redacted] at 
[redacted], [redacted], 
Arizona, [redacted], in order to ascertain in 
what capacity that individual is 
acquainted with the appellant, whether he 
or she is an attending medical 
professional, and the degree of the 
appellant's visual impairment.  Any and 
all available records of medical 
treatment received in the past by the 
appellant should also be obtained.  Once 
received, the requested information 
should then be added to the claims 
folder.  

2.  Thereafter, the appellant must be 
afforded a VA medical examination in 
order to clarify her current visual 
acuity.  The claims folder must be made 
available to the examiner for use in the 
study of this case and the prepared 
report of such evaluation must indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should include a review of the evidence 
in the claims folder, a comprehensive 
clinical evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.  The examiner is 
asked to specify the degree of any 
existing blindness in either eye, 
specifically noting whether corrected 
visual acuity is 5/200 or less in both 
eyes and whether there is a concentric 
contraction of the visual field of both 
eyes to 5 degrees or less.  

3.  Lastly, the claim of entitlement to 
increased nonservice-connected death 
pension benefits, based on the need for 
aid and attendance of another or 
housebound criteria, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue remaining on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development for compliance with the VA's duty-to-
assist obligation.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


